Title: To James Madison from Vincent Gray, 25 May 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


25 May 1803, Havana. Reports that Francisco Arango, “sent some time since by this Government, to that of Santo Domingo,” has “this moment arrived from that place, after a passage of ten days, in company with a French Sloop of War.” Cannot write anything about the situation of that island but “from the silence of the Commissary and other French officers, whom have been on board,” infers “that the Island is in a Worse situation than at any time since the arrival of the French Troops in that quarter.” Has learned that a “Military Deputation” was sent by the commander in chief to Napoleon “to urge the necessity of immediate relief” and that the French now possess only Cap Français, Port-au-Prince, and Aux Cayes. The deputation did not sail until about 8 Apr. and so will not arrive “until some time in this month.” The “required relief” will not depart “until about the last of June” and so “can not reasonably be expected at Santo Domingo” until 1 Sept., “befor which time … the blacks will be in full possession of every part of the Island.” Believes barracks are being built at Matanzas to receive sick and wounded French troops from Saint-Domingue. “From accounts recently received here, from different quarters,” apprehends “an immediate rupture between the French and English Nations.” Should this event take place, U.S. citizens “Trading in these Seas, and to this Port, whose property is realy and truly American, shall leave it prepared to meet an investigation, by any of the Belliger⟨ent⟩ Powers.” Adds in a postscript: “By a vessel this moment arrived from St. Thomas, we are led to believe that the differences between the British & French Governments, have been adjusted.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; docketed by Brent as received 12 June. Damaged by removal of seal.



   
   For Arango’s mission to Saint-Domingue, see Gray to JM, 2 and 15 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:384, 424).



   
   A full transcription of this document has been added to the digital edition.

